                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN

AARON JACOBS, JR., MICHAEL LONG,
FLORENCE GOMEZ, and J.L.,
               Plaintiffs,
    v.                                                             Case No. 21-C-380

MARRIOTT INTERNATIONAL ALOFT HOTEL,
JANE DOE NO. 1, CHELSEA DEVRIES, BEN WALKER,
S. SCHERMITZLER, NOAH, and FACEBOOK, INC.,
                 Defendants.


                                             ORDER
       On June 28, 2021, Magistrate Judge William E. Duffin filed a report recommending, in
part, that plaintiff Florence Gomez’s claims be dismissed without prejudice and that she be
dismissed as a party to this action, as she has not responded to requests from the clerk’s office
and court orders to file a magistrate judge jurisdiction form and pay the full filing fee or request
to proceed without prepayment. See ECF Nos. 3 & 8; ECF No. 20 at 1–2, 7. While fellow plaintiffs
Jacobs and Long have since submitted initial partial filing fees and other papers, Gomez did not
file any objection or otherwise respond within fourteen days of the report and recommendation,
nor has she filed anything in the several weeks since that deadline expired. See Docket Report.
       Accordingly, I will adopt this part of Judge Duffin’s report and recommendation and will
dismiss plaintiff Gomez and her claims without prejudice for lack of diligent prosecution. See
Civil Local Rule 41(c). I will screen the complaint and resolve any additional outstanding motions
in a separate order to follow.
       THEREFORE, IT IS ORDERED that Magistrate Judge Duffin’s Report and
Recommendation (ECF No. 20) is ADOPTED IN PART. Plaintiff Florence Gomez’s claims in
this action are DISMISSED WITHOUT PREJUDICE for lack of diligent prosecution. Gomez
is DISMISSED from this action. The Clerk of Court shall remove Gomez from the docket.
       Dated at Milwaukee, Wisconsin, this 4th day of August, 2021.


                                                           s/Lynn Adelman_____
                                                           LYNN ADELMAN
                                                           District Judge


            Case 2:21-cv-00380-LA Filed 08/04/21 Page 1 of 1 Document 27
